Citation Nr: 1424826	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-40 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability of the thoracic and lumbar spine.

2.  Entitlement to service connection for a disability of the cervical spine.

3.  Entitlement to service connection for left elbow disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI)/head injury, to include as secondary to service-connected headaches and thoracic and lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from July 2004 to July 2009.  He is a recipient of the Combat Infantryman's Badge (CIB) for his service in the Persian Gulf.

These matters are on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in October 2012.  A transcript is of record.

The Board has recharacterized the TBI claim to more accurately reflect the Veteran's contentions on appeal and the medical evidence of record.

The Board observes that the Veteran's Virtual VA (VVA) claims file includes VA outpatient records dated through 2013 that were added to VVA since the last Supplemental Statement of the Case in May 2012.  There is no indication that the RO considered this evidence with respect to the issues on appeal.  The Veteran has not waived RO consideration of the evidence as well.  However, the Board is granting the Veteran's claims for service connection for disability of the lumbar/thoracic and cervical spine and is Remanding the claims for residuals of a TBI/head injury and left elbow disability for further adjudication and consideration of this new evidence.  As such, the Board finds no prejudice in proceeding with an adjudication of the appeal.

The issues of entitlement to service connection for residuals of a TBI/head injury and left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed degenerative disc disease and facet arthropathy of the thoracic/lumbar spine and cervical spine is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and facet arthropathy of the thoracic/lumbar spine and cervical spine have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's degenerative disc disease and facet arthropathy of the thoracic/lumbar spine and cervical spine which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he has low back and neck disabilities related to an in-service IED blast in August 2008 as well as the general stresses and strains of active service.  While the STRs are negative for diagnosed neck and low back disabilities, given his combat status, the Veteran's assertions as to sustaining neck and low back injuries accepted as consistent with his active service.  See, 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Post-service, in May 2009, the Veteran's private chiropractor related that he hurt his low back during an in-service IED explosion and diagnosed strain/sprain of the cervical and lumbar spine.  In May 2013, the Veteran's treating VA physician diagnosed degenerative disc disease and facet arthropathy of the cervical and lumbar spines.  He explained that the "heavy 'fighting load'" worn by the Veteran along with the excessive marching that he performed caused premature wear and tear of the discs and facets of his cervical and lumbar spines.  He also intimated that the Veteran's neck and back problems were related being in a truck that was hit by an IED.

Thus, in light of the favorable medical and lay evidence of record, the Board finds that service connection for the Veteran's disability of the thoracic/lumbar spine and cervical spine is warranted.  38 U.S.C.A. § 5107(b) (West 2002).  There is sufficient evidence of current disability, in-service injury, and a medical nexus opinion.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



ORDER

Service connection for thoracic/lumbar spine disability, diagnosed as degenerative disc disease and facet arthropathy, is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for cervical spine disability, diagnosed as degenerative disc disease and facet arthropathy, is granted, subject to the laws and regulations governing the award of monetary benefits.





REMAND

As regards the claim for service connection for residuals of a TBI/head injury, the Veteran contends that he suffers from short-term memory loss and speech problems related to an in-service IED explosion in August 2008.  The Board observes that the Veteran is service-connected for headaches presumably related to the in-service IED blast.  See, September 2009 rating decision.

The Veteran underwent an in-service Military Acute Concussion Evaluation (MACE) in August 2008 which was negative for a concussion.

Private treatment records include an October 2010 hospital treatment report which indicates a diagnosis of mild TBI with cognitive symptoms.  At that time, the private physician, Dr. M.P., offered the Veteran a referral for neuropsychological testing and recommended speech therapy.  VA treatment records include diagnoses of cognitive communication deficit.  

On VA TBI examination in January 2011, the Veteran presented with complaints of cognitive difficulties since 2009 which progressively worsened.  After an examination, the examiner indicated that he did not meet the criteria for a TBI and did not report any post-concussive symptomatology that occurred immediately after his blast exposure.  The impression was blast exposure without concussion.  The examiner opined that given the lack of cognitive injuries, the lack of definite immediate post-concussive symptomatology and normal neurological examination, his symptoms appeared to be multifactorial and not representative of late effect of TBI or post-concussive symptoms.  However, the examiner suggested that there may be an etiological relationship between the Veteran's complaints and history of anxiety, insomnia, back pain, vision complaints, and headaches.  In a February 2011 addendum, the examiner opined that there is no evidence of TBI during service and opined that the Veteran's current symptoms are not due to or aggravated by TBI while on active duty due to the lack of diagnosed TBI.

In October 2012, the Veteran testified that he had a speech impairment and short-term memory loss.  He has also submitted corroborating statements from his spouse, parents, and fellow service members regarding his cognitive impairment.
It is unclear what relationship, if any, the Veteran's cognitive impairment has to the Veteran's service.  Moreover, no examiner has provided an opinion as to whether any cognitive symptomatology is aggravated by the Veteran's service-connected headaches and thoracic/lumbar spine disability, for which the Board has granted service connection herein.  Thus, as there remains no opinion addressing the issue of aggravation, a new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As regards the claim for service connection for a left elbow disability, the STRs include a January 2008 clinical note which indicates complaints of left elbow pain and an assessment of chronic elbow pain status post injury.  On VA general medical examination in August 2009, the Veteran stated that he hit his elbow on a beam during service and complained of occasional pain over the lateral elbow.  However, an X-ray examination of the left elbow was normal.  On VA joints examination in September 2009, the assessment was self-limited injury to the elbow that resolved.  However, a June 2012 VA treatment report indicates an obvious gouge or compressed crater in the bone that had healed and a diagnosis of left olecranon injury.  In October 2012, the Veteran testified that he had continuing left elbow pain.

On review of the record, it is unclear whether the Veteran has any currently diagnosed disease or disability of the left elbow.  Moreover, no examiner has provided an opinion as to whether any left elbow symptomatology is related to the Veteran's service.  Accordingly, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's left elbow disability.  See 38 C.F.R. § 3.159.

A review of the Veteran's electronic claims file shows that the most recent VA medical records are dated in August 2013.  Accordingly, any outstanding VA and private treatment records, if extant, must be secured on Remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for residuals of a TBI/head injury, as secondary to a service-connected disability.

2.  Obtain a complete copy of the VA treatment records since August 2013.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

3.  On completion of the above, schedule an appropriate VA examination, preferably by an examiner other than the January 2011 VA examiner, to address the nature and etiology of any current residuals of a head injury, to specifically include cognitive impairment manifested by short-term memory loss and speech impairment.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a) Diagnose any residuals of a head injury, to specifically include cognitive impairment manifested by short-term memory loss and speech impairment.

(b) Is it at least as likely as not (50 percent or more probability) that any current diagnosed residuals of a head injury, as identified above, had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty? 

(c)  Is it at least as likely as not (50 percent or more probability) that any current diagnosed residuals of a head injury, as identified above, are:

i. proximately due to his service-connected headaches and thoracic/lumbar spine disability OR 
ii. aggravated by his service-connected headaches and thoracic/lumbar spine disability?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA and private medical records, VA examination reports, and October 2012 hearing testimony.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule an appropriate VA examination to address the nature and etiology of any current left elbow disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

      (a)  Diagnose any current left elbow disability.
      
(b)  Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, and October 2012 hearing transcript.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in May 2012.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


